Citation Nr: 0331847	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  98-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right fifth finger fracture. 

2.  Entitlement to a compensable evaluation for the period 
preceding October 20, 2000 for hypertension.

3.  Entitlement to an evaluation higher than 10 percent for 
the period beginning October 20, 2000 for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted the veteran's 
claims of service connection for a fractured right fifth 
finger and hypertension, assigning noncompensable ratings 
effective December 4, 1996.  By a rating decision dated 
February 2001, the RO assigned a 10 percent rating for the 
veteran's hypertension effective October 20, 2000, the date 
of the VA examination.


FINDINGS OF FACT

1.  There is no clinical evidence of ankylosis of the left 
fifth finger, and the veteran made a strong grasp between the 
thumb and the remaining four fingers for ordinary activities.

2.  For the period preceding October 20, 2000, the veteran's 
service-connected hypertension was manifested by diastolic 
pressure readings of 100 or more, but with no definite 
symptoms.

3.  For the period beginning October 20, 2000, the veteran's 
service-connected hypertension has been manifested by 
diastolic pressure of predominantly 100 or more, requiring 
continuous medication for control. 




CONCLUSIONS OF LAW

1.  An increased (compensable) evaluation for residuals of a 
fracture of the right fifth finger is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5156, 5227 (1998) (2003).

2.  The criteria for a 10 percent initial (but no higher) 
evaluation for hypertension for the period preceding October 
20, 2000 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension for the period beginning October 20, 2000 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1996); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
December 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 60 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in December 2001 informing him of 
the evidence and information needed to substantiate his 
claim.  The letter also informed the veteran that his claim 
could be dedided in 60 days.  Thus, the letter was misleading 
in that it referred to a time limit shorter than one year.  
However, the development of the claim was continued for more 
than one year after the letter of December 2001, and the 
veteran was aware of the ongoing development.  In a 
Supplemental Statement of the Case dated in July 2002, the 
veteran was informed that VA had obtained additional evidence 
including VA outpatient reports covering the period up to 
July 2002.  In February 2003, the RO notified the veteran 
that the case was being forwarded to the Board of Veterans' 
Appeals, and that the veteran could send additional evidence 
to the Board.  In September 2003, the Board notified the 
veteran that there had been a change in the rating criteria 
applicable to his finger disability and invited the veteran 
to send in additional information and evidence.  The veteran 
responded in October 2003 with a statement that he had no 
additional evidence.  As a result of the ongoing development 
of the evidentiary record, the veteran has not been 
disadvantaged by the misleading statement in the letter of 
December 2001.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
for rating increases for his residuals of a right 5th finger 
fracture and hypertension and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He also has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate this 
claim, and he has been notified of VA's efforts to assist 
him.  (See Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims for rating increases 
for his residuals of a right 5th finger fracture and 
hypertension.  For these reasons, further development of this 
issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

The service connected residuals of a right 5th finger 
fracture and hypertension are original claims placed in 
appellate status by a notice of disagreement taking exception 
with the initial ratings assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


II.  Residuals of a right fifth finger fracture

Background

Service medical records show that the veteran fractured his 
right fifth finger in February 1990 and March 1994.

At this February 1997 VA examination, the examiner did not 
diagnose a right fifth finger disability.  

At his October 2000 VA examination, the veteran reported that 
his hand would not extend all the way.  It was noted that the 
veteran did not have flare-ups, joint disease, and was under 
no treatment.  The veteran indicated that he was able to 
accommodate recent work without total flexibility of the 
fifth finger.

The examination showed that the veteran had flexion deformity 
and was unable to extend the final 30 degrees of the little 
finger.  There was no tenderness or other deformity seen 
except some tenderness on deep palpation at the fifth 
metacarpophalangeal joint.  No scars were seen as a result of 
the surgery which the veteran stated had had endured and with 
the retained pins.  The veteran could make an excellent grasp 
save between the fifth finger and the palm of the hand.  He 
made a strong grasp between the thumb and the remaining four 
fingers for ordinary activities.  The veteran could not 
approximate the fifth finger to the mid crease of the palm, 
lacking 1 cm in this effort.  No other disability was seen.  
The x-rays showed a normal hand with no surgical pins seen.

Criteria

The residuals of a fracture of the veteran's left fifth 
metacarpal have been evaluated under the provisions of 
Diagnostic Code 5227 of the Rating Schedule.  Diagnostic Code 
5227 provides that, for ankylosis of any finger, other than 
the thumb, index or middle finger, a noncompensable 
evaluation is warranted.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the veteran's claim must be evaluated 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In an opinion, 
however, VA's Office of General Counsel determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In September 2003, the veteran was informed of the new 
regulations, and the new rating criteria were provided to the 
veteran and his representative.  

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fifth finger, it is necessary to 
evaluate whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm. See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2003).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).

Diagnostic Code 5156 provides that, where there is amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, a 10 
percent evaluation will be assigned.  Where there is 
amputation of the little finger with metacarpal resection and 
more than one half of the bone lost, a 20 percent evaluation 
will be assigned.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R §§ 4.40, 4.45 are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).


Analysis

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating cannot be granted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  The veteran's right 
little finger is not ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is clearly able to move the right little finger, and 
it is, therefore, not ankylosed.  Regardless, favorable 
ankylosis would only warrant a noncompensable rating under 
the old and new rating criteria.  There is certainly no basis 
for finding the severity of the veteran's right little finger 
disability is equivalent to unfavorable ankylosis or 
amputation.

A VA medical examination in October 2000 revealed that the 
veteran was unable to extend the final 30 degrees of the 
little finger and he could not approximate the fifth finger 
to the mid crease of the palm, lacking 1 cm in this effort.  
The examiner noted some tenderness on deep palpation at the 
fifth metacarpophalangeal joint.  No scars were seen and the 
veteran could make an excellent grasp save between the fifth 
finger and the palm of the hand.  He made a strong grasp 
between the thumb and the remaining four fingers for ordinary 
activities.

Since the veteran was only 1 cm from touching the median 
transverse fold with his finger, he does not meet the 
criteria for unfavorable ankylosis, let alone extremely 
unfavorable ankylosis.  As the discussion above makes clear, 
a compensable evaluation would require at least extremely 
unfavorable ankylosis.

Accordingly, under the circumstances, it follows that 
entitlement to a compensable evaluation for the veteran's 
right 5th finger disability would not be warranted under the 
applicable provisions of either the old or new rating 
schedules.  The evidence does not meet or more nearly 
approximate the criteria necessary to justify an increase in 
evaluation.  38 C.F.R. § 4.7.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the record does not 
show that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the residuals of a right fifth finger fracture has 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Because there is no evidence of disability such as would 
warrant a compensable evaluation, the evidence is not found 
to be so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.



III.  Hypertension

Background

Service medical records show that the veteran was diagnosed 
with hypertension after blood pressure readings of 170/124 
and 160/134 were recorded in September 1995.  Blood pressure 
reading in August 1996 was 148/110.  There was no indication 
that the veteran was being treated for his hypertension in 
service.

At his VA examination in February 1997, the veteran noted 
fluctuating high blood pressure.  The veteran reported having 
headaches for the past 6 years and seemed to be aggravated by 
such things as dust, stress, hypertension, and sinuses.

The examination showed the veteran's pulse to be 70; blood 
pressure was 130/80, and respirations 18.  Heart had normal 
sinus rhythm without murmur.  All peripheral pulses were 
present.  

At his October 2000 VA examination, the veteran reported 
taking Sertraline for stress and hypertension.  He also 
indicated frequent headaches with up and down blood pressure.  
The examiner noted that the exact onset of hypertension could 
not be determined from the records.  The veteran did not know 
if he was symptomatic for blood pressure itself.  He reported 
that he sometimes had headaches on both sides of his head and 
felt tense.  He stated he would have to rest and/or relax and 
take medication for the same.  The veteran indicated that his 
treatment for hypertension included Lisinopril.  In case it 
interfered with or helped aggravate impotence, he had been 
recently changed to Sertraline, 100 mg three times a day.  
The veteran reported no chest pain, shortness of breath, 
weakness, palpitations or known symptoms of heart disease.  

The examination showed the veteran was comfortable and blood 
pressures taken sitting, standing, and supine were 132/90, 
128/84, and 134/90.  Heart was not enlarged to percussion.  
PMI inside midclavicular line.  Heart tones were good quality 
rhythm.  The rhythm was regular at a rate of 78 per minute.  
Lungs were clear.  He had no edema and electrocardiogram was 
normal.  The diagnosis was hypertension, no otherwise 
specified, under treatment by history; no evidence of heart 
disease found.

Criteria

The RO has evaluated the veteran's hypertension pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101.  During the pendency 
of this appeal, the criteria for evaluating diseases of the 
cardiovascular system were changed, effective January 12, 
1998. 62 Fed. Reg. 65207- 65224 (1997).  Generally speaking, 
where regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The rating criteria in effect prior to January 12, 1998, 
provide for the assignment of a 10 percent rating for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, and a 20 percent rating if 
diastolic pressure readings are predominantly 110 or more 
with definite symptoms.  A 40 percent rating is provided if 
diastolic pressure is predominantly 120 or more, and 
moderated severe symptoms are demonstrated.  A maximum 
evaluation of 60 percent was authorized if diastolic pressure 
was predominantly 130 or more and there were severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  However, 
note 2, following Diagnostic Code 7101, provides that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.

Effective January 12, 1998, the rating schedule for 
hypertension was changed to provide for a 10 percent rating 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure of 160 or more, or; minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating requires that the evidence 
show that the diastolic pressure is predominantly 110 or 
more, or that systolic pressure is predominantly 200 or more.  
A 40 percent rating is warranted when the diastolic pressure 
is predominantly 120 or more, and a 60 percent rating 
requires diastolic pressure predominantly 130 or more.  The 
maximum rating authorized is 60 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).

Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's hypertension is most appropriately evaluated as 
10 percent disabling under the old criteria, for the period 
preceding October 20, 2000.  Prior to October 20, 2000, the 
medical evidence showed diastolic pressure predominantly 100 
or more.  Although the February 1997 VA examination showed a 
reading of 130/80, previous readings in service n September 
1995 showed readings of 170/124 and 160/134 as well as a 
August 1996 reading of 148/110.

Currently, it appears as though the veteran's hypertension is 
controlled by medication.  At his October 2000 VA 
examination, his readings sitting, standing, and supine were 
132/90, 128/84, and 134/90.  He was also taking Sertraline 
for his hypertension.  Although the veteran has had diastolic 
readings of 100 or more, there have been no definite symptoms 
and current readings have not been over 100.  Moreover, the 
veteran has never been found to have a systolic pressure of 
200 or more.  In light of the foregoing, it is found that the 
veteran's hypertensive disability picture more nearly 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 7101 prior to October 20, 2000.

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's hypertension.  Throughout 
the period under consideration, there is no evidence of 
diastolic pressure of predominantly 110 or more, which is 
required for a 20 percent evaluation under the former and 
revised criteria, or of systolic pressure of predominantly 
200 or more, which is required under the revised criteria.


ORDER

An initial compensable evaluation for residuals of a right 
fifth finger fracture is denied.

Entitlement to a 10 percent evaluation and no higher, for the 
period preceding October 20, 2000 for hypertension is 
granted.

Entitlement to an evaluation in excess of 10 percent 
evaluation for the period beginning October 20, 2000 for 
hypertension is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



